                Case 17-11713-BLS             Doc 189       Filed 09/02/20      Page 1 of 11




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

----------------------------------------------------------------x
                                                                :
In re                                                           :   Chapter 11
                                                                :
TK HOLDINGS INC., et al.,1                                      :   Case No. 17-11375 (BLS)
                                                                :
                                                                :   Jointly Administered
                  Debtors.                                      :
                                                                :
                                                                :
----------------------------------------------------------------x
----------------------------------------------------------------x
                                                                :
In re                                                           :   Chapter 15
                                                                :
TAKATA CORPORATION, et al.,2                                    :   Case No. 17-11713 (BLS)
                                                                :
                                                                :   Jointly Administered
                  Debtors in a foreign proceeding.              :
                                                                :
----------------------------------------------------------------x

                    OBJECTION OF TK HOLDINGS INC.
                  AND TKJP CORPORATION TO CLAIMANT
                MONIQUE ENGLEMAN’S MOTION TO BE PAID
           FOR HER PERSONAL INJURY UNDER THE BANKRUPTCY
        CASE, OR FOR RELIEF FROM STAY TO PROSECUTE HER STATE
      COURT CASE BECAUSE SHE IS FAST APPROACHING THE FIVE-YEAR
    STATUTE OF LIMITATIONS TO HAVE HER CASE TO TRIAL IN CALIFORNIA

        TK Holdings Inc. (“TKH” and, for the period from and after the Effective Date,

“Reorganized TKH”), and TKJP Corporation (formerly Takata Corporation, herein referred to as


1
  The chapter 11 debtors, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK Holdings Inc.
(3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico
LLC (9029); TK Holdings de Mexico S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A);
Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A) (collectively, the “TKH
Debtors” for the period prior to the Effective Date and the “Reorganized TKH Debtors” for the period from and
after the Effective Date). Except as otherwise set forth herein, the TKH Debtors’ international affiliates and
subsidiaries were not debtors in the chapter 11 cases.
2
 The chapter 15 debtors are TKJP Corporation (formerly Takata Corporation), Takata Kyushu Corporation, and
Takata Service Corporation (collectively, the “Japan Debtors”).
                    Case 17-11713-BLS                 Doc 189         Filed 09/02/20          Page 2 of 11




“TKJP” and, collectively with Reorganized TKH, the “Takata Entities”) together hereby file

this objection (this “Objection”) to Claimant Monique Engleman’s Motion to be Paid for

Personal Injury Under the Bankruptcy Case, or for Relief From Stay to Prosecute Her State

Court Case Because She is Fast Approaching the Five-Year Statute of Limitations to Have Her

Case to Trial in California [Case No. 17-11375, ECF No. 4172] (the “Motion”) filed by

Monique Engleman (the “Claimant”). 3 In support of this Objection, the Takata Entities

respectfully state as follows:

                                                          Background

            1.        On November 12, 2015, the Claimant filed a complaint (the “Complaint”), a copy

of which is included in Exhibit A to Claimant’s Motion, with the Superior Court of California

commencing a personal injury suit against TKH and Takata Corporation (now TKJP) (the “PI

Suit,” and Claimant’s claims thereunder, the “PI Suit Claims”). See Engleman v. American

Honda, et al., Santa Cruz County, CA, Case No. 15-cv-00271.

            2.        On June 25, 2017, each of the TKH Debtors commenced voluntary cases

(collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”).

            3.        On June 26, 2017, each of TKJP and certain of its affiliates (collectively, the

“Japan Debtors”) filed a petition to commence a civil rehabilitation case (collectively, the

“Japanese Proceedings”) under the Civil Rehabilitation Act (as defined in the Recognition

Order) before the 20th Department of the Civil Division of the Tokyo District Court Japan. On

August 9, 2017, TKJP, as the foreign representative of the Japan Debtors, filed with the



3   Capitalized terms used but not defined herein shall have the meanings given them in the Plan or the Objection.


                                                                  2
              Case 17-11713-BLS          Doc 189      Filed 09/02/20   Page 3 of 11




Bankruptcy Court the Chapter 15 Petition for Recognition of a Foreign Proceeding [Case No.

17-11713, ECF No. 1] seeking recognition of the Japanese Proceedings under chapter 15 of the

Bankruptcy Code. The Bankruptcy Court granted the chapter 15 petition on a final basis on

November 14, 2017 pursuant to that certain Order Granting Final Relief for Recognition of

Foreign Main Proceedings [Case No. 17-11713, ECF No. 86] (the “Recognition Order”). The

Recognition Order, inter alia, stayed the commencement or continuation of all cases within the

territorial jurisdiction of the United States against the Japan Debtors. See Recognition Order, ¶ 5.

       4.      On January 5, 2018, the Bankruptcy Court entered its Order (I) Approving the

Proposed Disclosure Statement and the Form and Manner of the Notice of a Hearing Thereon,

(II) Establishing Solicitation and Voting Procedures, and (III) Establishing Notice and Objection

Procedures for Confirmation of the Debtors’ Plan [Case No. 17-11375, ECF 1639] (together

with all schedules and exhibits thereto, the “Solicitation Procedures Order”). Among other

things, the Solicitation Procedures Order established certain procedures for soliciting and

tabulating votes with respect to the Plan and approved notices, forms, and ballots to be submitted

to parties in interest (collectively, the “Solicitation Packages”).

       5.      On January 11, 2018, pursuant to the Solicitation Procedures Order, Prime Clerk

caused a Solicitation Package to be served on the Claimant’s representatives. See Affidavit of

Service of Solicitation Materials, dated January 19, 2018 [Case No. 17-11375, ECF No. 1761]

(the “Solicitation Packages Affidavit”). Specifically, Prime Clerk caused a Solicitation Package

to be mailed to the Claimant by first class mail, postage prepaid, at the following addresses: Jesse

S. Turner Esq. and John Kevin Crowley Esq., 125 S. Market Street, Ste. 1200, San Jose, CA

95113 and Jesse S. Turner Esq., P.O. Box 1251, Soquel, CA 95073. Prime Clerk received any

Solicitation Package that was returned as undeliverable and maintained a list of all undeliverable



                                                  3
             Case 17-11713-BLS         Doc 189      Filed 09/02/20   Page 4 of 11




Solicitation Packages. See Prime Clerk Declaration, ¶ 3. The Solicitation Package mailed to the

Claimant’s representatives was not returned as undeliverable. Id.

       6.      On February 21, 2018, the Bankruptcy Court entered its Findings of Fact,

Conclusions of Law, and Order Confirming the Fifth Amended Joint Chapter 11 Plan of

Reorganization of TK Holdings Inc. and Its Affiliated Debtors, dated February 21, 2018 [Case

No. 17-11375, ECF No. 2120] (the “Confirmation Order”) confirming the Plan in the Chapter

11 Cases.

       7.      On April 4, 2018, TKH and TKJP, among others, entered into a settlement

agreement, pursuant to which the Japan Debtors made significant contributions to the TKH

Debtors’ estates. On April 9, 2018, the Bankruptcy Court approved the settlement in its Order

Pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 6004, 9019, and 9024 (I) Authorizing and

Approving Certain Settlements and (II) Vacating the Discharge Opinion [Case No. 17-11375,

ECF No. 2594] (the “Settlement Order”), and, as a result, granted the Japan Debtors “Released

Party” status under the Plan. See Settlement Order, ¶ 3.

       8.      On April 10, 2018, the Effective Date of the Plan occurred. See Notice of

Occurrence of Effective Date of Fifth Amended Joint Chapter 11 Plan of Reorganization of TK

Holdings Inc. and Its Affiliated Debtors, dated April 11, 2018 [Case No. 17-11375, ECF No.

2646] (the “Notice of Effective Date”). The Notice of Effective Date expressly provides that the

Japan Debtors became “Released Parties” under the Plan. Notice of Effective Date, p. 5.

       9.      On February 7, 2020, the Takata Entities filed the Joint Motion of TK Holdings

Inc. and TKJP Corporation to Enforce Discharge, Releases, Injunctions and the Automatic Stay

Against the PI/WD Plaintiffs Pursuant to Sections 105, 362, 524, 1141, and 1520 of the

Bankruptcy Code [Case No. 17-11375, ECF No. 4084; Case No. 17-11713, ECF No. 179] (the



                                                4
              Case 17-11713-BLS          Doc 189          Filed 09/02/20   Page 5 of 11




“Motion to Enforce”) and the Declaration of Christina Pullo in Support of Joint Motion of TK

Holdings Inc. and TKJP Corporation to Enforce Discharge, Releases, Injunctions and the

Automatic Stay Against the PI/WD Plaintiffs Pursuant to Sections 105, 362, 524, 1141, and 1520

of the Bankruptcy Code (the “Prime Clerk Declaration”). The Motion to Enforce sought an

order directing dismissal of certain personal injury suits, including the PI Suit. The basis for

dismissal of the PI Suit, as set forth in Exhibit A-2 thereto, was that the Claimant was a

“Releasing Party” under the Plan because she was served with a Solicitation Package and did not

opt out of the broad release set forth in the Plan.

       10.     On February 25, 2020, the Claimant filed an objection to the Motion to Enforce

[Case No. 17-11713, ECF No. 181]. Although the Motion to Enforce sought an order directing

dismissal of the PI Suit on the grounds that the Claimant released her claims under section

10.6(b) of the Plan, the Claimant’s objection never asserted that she had not been properly served

with a Solicitation Package or that she properly opted out of the Plan’s releases. Instead, the

Claimant’s objection argued that the Bankruptcy Court should not direct dismissal of the PI Suit

because the Channeling Injunction and the Confirmation Order do not apply to the Claimant.

       11.     On April 2, 2020, in an effort to allow the parties enough time to reach a

consensual resolution of the Claimant’s objection to the Motion to Enforce, the Takata Entities

filed a revised proposed order, which adjourned the Motion to Enforce sine die with respect to

the Claimant’s PI Suit. See Certification of Counsel [Case No. 17-11375, ECF No. 4110; Case

No. 17-11713, ECF No. 182].

       12.     On April 2, 2020, the Bankruptcy Court entered its Order Granting, in Part, Joint

Motion of TK Holdings Inc. and TKJP Corporation to Enforce Discharge, Releases, Injunctions

and the Automatic Stay Against the PI/WD Plaintiffs Pursuant to Sections 105, 362, 524, 1141,



                                                      5
             Case 17-11713-BLS          Doc 189      Filed 09/02/20    Page 6 of 11




and 1520 of the Bankruptcy Code [Case No. 17-11375, ECF No. 4111; Case No. 17-11713, ECF

No. 183], which granted substantially all of the relief sought by the Takata Entities in the Motion

to Enforce, but adjourned sine die the hearing on the Motion to Enforce with respect to the

Claimant. The Motion to Enforce as to the Claimant and the Claimant’s Motion raise

substantially similar issues of law and fact, and, accordingly, the Takata Entities have filed a re-

notice of hearing on the Motion to Enforce as to the Claimant so that it can be heard on

September 16, 2020, the same date that the Bankruptcy Court considers the Motion.

       13.     On August 18, 2020, the Claimant filed the Motion and the declarations of John

Kevin Crowley and Jesse S. Turner, the Claimant’s attorneys, in support thereof [Case No. 17-

11375, ECF Nos. 4172-2 and 4172-3] (collectively, the “Declarations of Counsel”).

                                            Objection

       14.     By the Motion, the Claimant seeks to be immediately paid on account of the PI

Suit Claims or, in the alternative, relief from the automatic stay to pursue the PI Suit. See

Motion, ¶ 1. The Bankruptcy Court should deny this relief for the reasons set forth herein. First,

as set forth in the Motion to Enforce, the Claimant has no right to recover because the Claimant’s

claims were discharged and released under the Plan. Before the Bankruptcy Court can consider

any other relief sought in the Motion, it must first determine the Motion to Enforce with respect

to the PI Suit, and, in particular, whether the PI Suit Claims were released and discharged under

the Plan.

       15.     In the Motion to Enforce, the Takata Entities clearly stated that the Claimant’s PI

Suit Claims had been released under the Plan because the Claimant was properly served with a

Solicitation Package and failed to vote on the Plan or otherwise opt out of the Plan’s releases.

See Motion to Enforce, ¶¶ 3, 34-35; Prime Clerk Declaration, Exhibit A; Solicitation Packages



                                                 6
              Case 17-11713-BLS        Doc 189      Filed 09/02/20    Page 7 of 11




Affidavit. Specifically, as set forth in the Prime Clerk Declaration and the Solicitation Package

Affidavit, Prime Clerk mailed a Solicitation Package to the Claimant by first class mail, postage

prepaid. See Prime Clerk Declaration, ¶ 3; Solicitation Packages Affidavit. The Solicitation

Package that was mailed to the Claimant was not returned as undeliverable. See Prime Clerk

Declaration, ¶ 3. The Claimant subsequently failed to vote on the Plan or otherwise opt out of the

Plan’s releases. See Prime Clerk Declaration, Exhibit A. Therefore, because the Takata Entities

are “Released Parties” under section 10.6(b) of the Plan, the Claimant is deemed to have released

the PI Suit Claims against the Takata Entities and is barred from continuing to prosecute the PI

Suit.

        16.    Moreover, in her response to the Motion to Enforce, the Claimant did not assert

that she had not received the Solicitation Package. Accordingly, the Claimant’s time to respond

to the Motion to Enforce has long since passed, and the Claimant should not be permitted to

make an end run around the objection deadline to raise new arguments to the relief sought in the

Motion to Enforce by bringing a separate motion for relief from stay. See Notice of Motion and

Hearing [Case No. 17-11375, ECF No. 4084-1; Case No. 17-11713, ECF No. 179-1] (setting

February 25, 2020 as the deadline to respond or object to the Motion to Enforce).

        17.    Even if the Claimant were permitted to raise the issue of non-receipt of the

Solicitation Package at this time, the bare assertions set forth in the Declarations of Counsel do

not negate the presumption that the Solicitation Package was properly served on, and delivered

to, the Claimant. The Solicitation Package Affidavit indicates that Messrs. Turner and Crowley,

counsel for the Claimant, each received Solicitation Packages in their capacities as the

Claimant’s representatives, and the Claimant has not suggested that Messrs. Turner and Crowley

were not the proper representatives of the Claimant to receive service of the Solicitation



                                                7
              Case 17-11713-BLS       Doc 189      Filed 09/02/20    Page 8 of 11




Package. The Solicitation Package was mailed to the addresses set forth for notices in the proofs

of claim filed by the Claimant. See Claim Nos. 117, 2520, 2566, 3096. The Solicitation Package

Affidavit serves as prima facie evidence that the Claimant was properly served with a

Solicitation Package, and, as a result, the Claimant’s Solicitation Package is presumed to have

been received by the Claimant. See, e.g., Hechinger Inv. Co. of Del. v. Survivor Techs. (In re

Hechinger Inv. Co. of Del., Inc.), 287 B.R. 620, 623 (Bankr. D. Del. 2002) (“[A] signed proof of

service constitutes prima facie evidence of valid service.”); De Regla Santana Gonzalez v.

United States AG, 506 F.3d 274, 278 (3d Cir. 2007) (stating that “ordinary regular mail that is

properly sent is presumed to be received”) (citing Welch & Forbes Inc. v. Cendant Corp. (In re

Cendant Corp. Prides Litig.), 311 F.3d 298, 304 (3d Cir. 2002). As a result, the Claimant had the

burden to respond to the Motion to Enforce with evidence to rebut the presumptions that she was

properly served with a Solicitation Package and that it was received. Giuliano v. Haskett (In re

MCG Ltd. P’ship), 545 B.R. 74, 79 (Bankr. D. Del. 2016) (“If, based on evidence, plaintiff

makes out a prima facie case as to adequacy of service of process, plaintiff’s burden of proof is

satisfied unless and until defendant comes forward with evidence sufficient to rebut the evidence

presented by the plaintiff…”); De Regla 506 F.3d at 279 (indicating that the party arguing that

receipt did not actually occur has the burden to rebut the presumption of receipt created by mail

that is properly sent).

        18.     The statements in the Declarations of Counsel, without more, are not enough to

rebut the presumptions created by the Solicitation Package Affidavit that the Claimant was

properly served with a Solicitation Package and that the Claimant actually received the

Solicitation Package. See, e.g., Hechinger 287 B.R. at 623 (“[T]he mere denial of the receipt of

service … is insufficient to overcome the presumption of validity of the process server’s



                                               8
              Case 17-11713-BLS          Doc 189       Filed 09/02/20    Page 9 of 11




affidavit.”) (quoting New York v. Operation Rescue Nat’l, 69 F. Supp. 2d 408, 416 (W.D.N.Y.

1999)); Garcia v. Cantu, 363 B.R. 503, 510 (Bankr. W.D. Tex. 2006) (stating that the “mere

denial of receipt of the party being served” is not enough to rebut the prima facie evidence of

proper service that is created by the filing of affidavit of service).

                                             Conclusion

        19.     For the reasons set forth herein, the Motion should be denied in its entirety.



                           [Remainder of Page Intentionally Left Blank]




                                                   9
           Case 17-11713-BLS   Doc 189   Filed 09/02/20   Page 10 of 11


Dated: September 2, 2020

                               By: /s/ Ryan M. Bartley__________________________
                               Robert S. Brady (No. 2847)
                               Pauline K. Morgan (No. 3650)
                               Ryan M. Bartley (No. 4985)
                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                               Rodney Square
                               1000 North King Street
                               Wilmington, Delaware 19801
                               Tel: 302-571-6600
                               Fax: 302-571-1253
                               E-mail: rbrady@ycst.com
                               E-mail: pmorgan@ycst.com
                               E-mail: rbartley@ycst.com

                               -and-

                               Debra A. Dandeneau (admitted pro hac vice)
                               BAKER & MCKENZIE LLP
                               452 Fifth Avenue
                               New York, NY 10018
                               Tel.: 212-626-4100
                               Fax: 212-310-1600
                               Email: debra.dandeneau@bakermckenzie.com

                               Counsel to TKJP

                               By: /s/ Amanda Steele
                               Amanda Steele (No. 5530)
                               Brett M. Haywood (No. 6166)
                               RICHARDS, LAYTON & FINGER, P.A.
                               One Rodney Square
                               920 N. King Street
                               Wilmington, DE 19801
                               Tel.: 302-651-7838
                               Fax: 302-498-7838
                               E-mail: Steele@rlf.com
                               E-mail: Haywood@rlf.com

                               -and-
Case 17-11713-BLS   Doc 189     Filed 09/02/20   Page 11 of 11



                    D. Ross Hamilton, Jr.
                    TUGGLE DUGGINS P.A.
                    100 N. Greene Street, Suite 600
                    Greensboro, NC 27401
                    Tel.: 336-271-5279
                    Fax: 336-274-6590
                    Email: RHamilton@tuggleduggins.com
                    Counsel to Reorganized TKH




                           11
